FIRST AMENDMENT TO THE
 
2007 PERFORMANCE EQUITY PLAN
 
American Apparel, Inc., a Delaware corporation (the “Company”), hereby amends
the 2007 Performance Equity Plan (the “Plan”) with this First Amendment to the
Plan (this “Amendment”), effective October 27, 2008, with reference to the
following:


WHEREAS, the Company maintains the Plan for the benefit of its employees,
officers, directors and consultants; and


WHEREAS, the Board of Directors (the “Board”) of the Company desires to amend
the Plan to require the approval of stockholders of the Company prior to any
reduction of the exercise price of an outstanding Stock Option or Stock
Appreciation Right.


NOW THEREFORE, the Plan is hereby amended as follows:


1.      Definitions. Capitalized terms used herein without definition shall have
the respective meanings assigned to such terms in the Plan.
 
2.      Section 5 (Stock Options).  Section 5.2(j) of the Plan is hereby deleted
in its entirety.
 
3.      Section 2.2 (Powers of Committee).  Section 2.2(g) is hereby amended in
its entirety to read as follows:
 
“to substitute (i) new Stock Options for previously granted Stock Options, which
previously granted Stock Options have higher option exercise prices and/or
contain other less favorable terms, and (ii) new awards of any other type for
previously granted awards of the same type, which previously granted awards are
upon less favorable terms; provided, however, that such authority may not be
exercised without the approval of the Company's shareholders;”


4.      Effect on the Plan.  On and after the date hereof, each reference in the
Plan to “the Plan”, “this Plan”, “herein”, “hereof”, “hereunder” or words of
similar import shall mean and be a reference to the Plan as amended
hereby.  Except as specifically amended by this Amendment, all terms and
conditions of the Plan are unamended and shall remain in full force and effect,
and the Plan, as amended by this Amendment, is hereby ratified and confirmed in
all respects, subject to approval of this Amendment by the Board.
 
5.      Headings.  Headings to sections herein are inserted for convenience of
reference only and shall not be deemed to be a part of or to affect the meaning
or interpretation of this Amendment.
 
 [Signature Page Follows]
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS HEREOF, the Company has executed this Amendment to the Plan effective
as of the date written above.





     
AMERICAN APPAREL, INC.
           
 
By:
/s/ Dov Charney
 
   
Name: Dov Charney
   
Title:    Chairman


